                                                                                                                      Case 2:21-cv-01514-RFB-DJA Document 14 Filed 09/07/21 Page 1 of 4


                                                                                                                  1   P. STERLING KERR, ESQ.
                                                                                                                      Nevada Bar No. 003978
                                                                                                                  2   GEORGE E. ROBINSON, ESQ.
                                                                                                                      Nevada Bar No. 9667
                                                                                                                  3   LAW OFFICES OF P. STERLING KERR
                                                                                                                      2450 St. Rose Parkway, Suite 120
                                                                                                                  4   Henderson, Nevada 89074
                                                                                                                      Telephone No. (702) 451–2055
                                                                                                                  5   Facsimile No. (702) 451-2077
                                                                                                                      Email: sterling@sterlingkerrlaw.com
                                                                                                                  6   Email: george@sterlingkerrlaw.com
                                                                                                                      Attorneys for Plaintifffs
                                                                                                                  7
                                                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                                                  8
                                                                                                                                                          DISTRICT OF NEVADA
                                                                                                                  9
                                                                                                                      DERUBEIS FINE ART INC., a California
                                                                                                                 10   corporation; DAVID SMITH, an individual; Case No.: 2:21-cv-01514
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11                    Plaintiffs,             STIPULATION AND ORDER
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074




                                                                                                                      v.                                       EXTENDING PLAINTIFFS’
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12                                            DEADLINE TO RESPOND TO
                                                                                                                      KEVIN VIGIL, an individual; ASHTON DEFENDANTS’ MOTION TO
                                                                                                                 13   HOWARD, an individual; PARK WEST COMPEL ARBITRATION AND TO
                                  ATTORNEYS AT LAW




                                                                                                                      GALLERIES, INC., a Michigan corporation; DISMISS OR STAY ACTION
                                                                                                                 14                                            PENDING RESOLUTION OF
                                                                                                                                                               ARBITRATION (FIRST REQUEST)
                                                                                                                 15               Defendants.

                                                                                                                 16

                                                                                                                 17          THIS STIPULATION IS by and between the Plaintiffs DERUBEIS FINE ART, INC., and

                                                                                                                 18   DAVID SMITH (hereinafter “Plaintiffs”), by and through their attorney, George E. Robinson,

                                                                                                                 19   Esq., Defendant, KEVIN VIGIL, and ASHTON HOWARD, (hereinafter “Defendants”) by and

                                                                                                                 20   through their attorney Curtis R. Rawlings Esq. The parties hereby seek to extend the deadline for

                                                                                                                 21   Plaintiffs to respond to Defendants’ Motion to Compel Arbitration and to Dismiss or Stay Action

                                                                                                                 22   Pending Resolution of Arbitration filed on August 20, 2021 (Doc # 7). The reason for this

                                                                                                                 23   extension is that Plaintiffs and Defendants have a mediation scheduled for September 29, 2021.

                                                                                                                 24   Therefore, the parties hereby stipulate as follows:

                                                                                                                 25   ///

                                                                                                                 26   ///

                                                                                                                 27

                                                                                                                 28

                                                                                                                                                                     1 of 3
                                                                                                                      Case 2:21-cv-01514-RFB-DJA Document 14 Filed 09/07/21 Page 2 of 4


                                                                                                                  1          1.     Plaintiffs’ response to Defendants Motion to Compel Arbitration and to Dismiss

                                                                                                                  2   or Stay Action Pending Resolution of Arbitration deadline is extended to September 29, 2021.

                                                                                                                  3          2.     Plaintiffs retain all right, and to objections, to Defendants’ Motion.

                                                                                                                  4               3rd day of September, 2021
                                                                                                                      Dated this _____                                                   3rd day of September, 2021
                                                                                                                                                                             Dated this _____

                                                                                                                  5   LAW OFFICES OF P. STERLING KERR                        PECOS LAW GROUP

                                                                                                                  6
                                                                                                                       /s/ George E. Robinson
                                                                                                                      __________________________________                      /s/ Curtis R. Rawlings
                                                                                                                                                                             _______________________________
                                                                                                                  7   P. Sterling Kerr, Esq.                                 Curtis R. Rawlings, Esq
                                                                                                                      Nevada Bar No. 03978                                   Nevada Bar No. 6790
                                                                                                                  8
                                                                                                                      George E. Robinson, Esq.                               8925 South Pecos Road, Suite 14A
                                                                                                                  9   Nevada Bar No. 9667                                    Las Vegas, NV 89074
                                                                                                                      2450 St. Rose Pkwy #120                                Telephone No.: (702) 388-1851
                                                                                                                 10   Henderson, NV 89074                                    Facsimile No.: (702) 388-7406
                                                                                                                      Telephone No.: (702) 451-2055                          Email: curtis@pecoslawgroup.com
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11   Facsimile No: (702) 451-2077                           Attorney for Defendants
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074




                                                                                                                      Email: sterling@sterlingkerrlaw.com
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12
                                                                                                                      Email: george@sterlingkerrlaw.com
                                                                                                                 13   Attorneys for Plaintiffs
                                  ATTORNEYS AT LAW




                                                                                                                 14
                                                                                                                                                                        IT IS SO ORDERED:
                                                                                                                 15

                                                                                                                 16
                                                                                                                                                                       __________________________
                                                                                                                 17                                                    RICHARD F. BOULWARE, II
                                                                                                                 18                                                    United States District Judge
                                                                                                                 19                                                    DATED this 7th day of September,2021.

                                                                                                                 20
                                                                                                                 21

                                                                                                                 22

                                                                                                                 23

                                                                                                                 24

                                                                                                                 25

                                                                                                                 26
                                                                                                                 27

                                                                                                                 28

                                                                                                                                                                    2 of 3
                                                                                                                      Case 2:21-cv-01514-RFB-DJA Document 14 Filed 09/07/21 Page 3 of 4


                                                                                                                  1                                         ORDER

                                                                                                                  2          IT IS SO ORDERED.
                                                                                                                  3
                                                                                                                             DATED and DONE this ____day of ___________________, 2021
                                                                                                                  4

                                                                                                                  5
                                                                                                                                                            ______________________________________
                                                                                                                  6                                         UNITED STATES DISTRICT COURT JUDGE
                                                                                                                  7

                                                                                                                  8
                                                                                                                      Submitted by:
                                                                                                                  9
                                                                                                                      ______________________________
                                                                                                                 10   P. STERLING KERR, ESQ.
                                                                                                                      Nevada Bar No. 003978
LAW OFFICES OF P. STERLING KERR




                                                                                                                 11
                                                                                                                      GEORGE E. ROBINSON, ESQ.
                                                     2450 St. Rose Parkway, Suite 120, Henderson, Nevada 89074
                                                        Telephone: (702) 451-2055 Facsimile: (702) 451-2077




                                                                                                                 12   Nevada Bar No. 9667
                                                                                                                      2450 St. Rose Parkway, Suite 120
                                                                                                                 13   Henderson, Nevada 89074
                                  ATTORNEYS AT LAW




                                                                                                                      Telephone No. (702) 451–2055
                                                                                                                 14   Facsimile No. (702) 451-2077
                                                                                                                 15   Email: sterling@sterlingkerrlaw.com
                                                                                                                      Email: george@sterlingkerrlaw.com
                                                                                                                 16   Attorneys for Plaintiffs

                                                                                                                 17

                                                                                                                 18

                                                                                                                 19

                                                                                                                 20
                                                                                                                 21

                                                                                                                 22

                                                                                                                 23

                                                                                                                 24

                                                                                                                 25

                                                                                                                 26
                                                                                                                 27

                                                                                                                 28

                                                                                                                                                            3 of 3
                   Case 2:21-cv-01514-RFB-DJA Document 14 Filed 09/07/21 Page 4 of 4


Jennifer Hogan

From:                    Curtis Rawlings <curtis@pecoslawgroup.com>
Sent:                    Friday, September 3, 2021 2:55 PM
To:                      Jennifer Hogan; George Robinson; Robert Harris
Cc:                      Paul Schwiep (pschwiep@coffeyburlington.com)
Subject:                 RE: Stip & Order to Extend



Jennifer,

Yes, please attach my electronic signature to this version of the Stipulation.

Thank you and have a nice weekend.

 Curtis Rawlings, Esq. ││ Attorney at Law
8925 S. Pecos Road, Suite 14A
Henderson, Nevada 89074
               P: (702) 388‐1851
               F: (702) 388‐7406
               E: CURTIS@PECOSLAWGROUP.COM

                    This e‐mail, and any attachments thereto, is intended only for the addressee(s) named herein and may contain legally
                    privileged and/or confidential information. If you are not the intended recipient, you are hereby notified that any
                    dissemination, distribution or copying of this e‐mail, and any attachments thereto, is strictly prohibited. If you have received
this e‐mail in error, please immediately notify me by return e‐mail and permanently delete the original and any copy of this e‐mail message and
any printout thereof.

To ensure compliance with requirements imposed by the U.S. Internal Revenue Service, we inform you that any U.S. tax advice contained in this
communication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of avoiding U.S. tax
penalties.


From: Jennifer Hogan <jennifer@sterlingkerrlaw.com>
Sent: Friday, September 3, 2021 2:38 PM
To: George Robinson <george@sterlingkerrlaw.com>; Robert Harris <rharris@stackfernandez.com>; Curtis Rawlings
<curtis@pecoslawgroup.com>
Cc: Paul Schwiep (pschwiep@coffeyburlington.com) <pschwiep@coffeyburlington.com>
Subject: RE: Stip & Order to Extend

I am sorry about all this confusion. Let me know if this is ok an I will file it today.

Thank you,

Jennifer Hogan
Paralegal to Sterling Kerr
2450 St. Rose Parkway, Suite 120
Henderson, NV 89074
P: (702) 451‐2055
F: (702) 451‐2077

Law Offices of P. Sterling Kerr Standard Disclaimer
                                                                         1
